Title: From John Adams to James Lovell, 20 September 1780
From: Adams, John
To: Lovell, James


     
      Dear Sir
      Amsterdam septr. 20. 1780
     
     Yours of 10 July is before me. Mr. Searle and every other Gentleman that you recommend to me, shall be treated with all the respect possible. I hope to see him but fear it will not be soon. I hope you will send Mr. Laurens here Minister Plenipotentiary. We have not shewn so much Attention and Respect to this Republick as it deserves, or as their Interest and ours requires. A Minister here, would be able to do a great deal of good. He would have a great Influence upon the publick opinions of several Nations. If Mr. Laurens declines, which I hope he will not, pray send some other. We daily expect News from Petersbourg, which if it should be unfavourable I shall forever think it owing to our Neglect in not having a Minister at the Hague.
     Yours affectionately.
    